ALLOWABILITY NOTICE 
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kendall Gurule on March 28 March 2022.
The Application has been amended as follows: 

Cancel claim 4.
In claim 1, line 9,  directly after the words “lithium transition metal oxide,” insert the phrase,  “wherein the boron lithium oxide comprises LiBO2,” before the word “and” at the end of line 9.
In claim 6, line 2,  delete “4” and replace it with the number “1” .
In claim 6, line 1,  delete the term “a” directly after the phrase “material for” and
insert the term “the” in its place. 

In claim 8, line 2, insert the word “particle” immediately after the phrase “metal oxide”.   
In claim 9, line 2,  insert the word “particle” immediately after the phrase “metal oxide”.
Claims 1-2, and 6-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Oh (US 2016/0013476), cited in a prior Office action, discloses a positive electrode active material having a lithium transition metal oxide  but does not further disclose the lithium transition metal oxide having a coating portion comprising LiBO2 in an amount of 95 wt% or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722